UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52315 AtheroNova Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) 20-1915083 (I.R.S. Employer Identification No.) 2301 Dupont Drive, Suite 525, Irvine, CA 92612 (Address of principal executive offices and zip code) (949) 476-1100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes ☐ No ☑ As of November 10, 2014 there were8,809,139 shares of the issuer’s common stock, $0.0001 par value per share, outstanding. 1 TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets as of September 30, 2014 (Unaudited) and December 31, 2013 3 Condensed Consolidated Statements of Operations (Unaudited) for the three and nine month periods ended September 30, 2014 and 2013 4 Condensed Consolidated Statements of Stockholders’Deficiency (Unaudited) for the period from December 31, 2013 through September 30, 2014 5 Condensed Consolidated Statements of Cash Flows (Unaudited) for the nine month periods ended September 30, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosure About Market Risk 31 Item 4. Controls and Procedures 31 PART II OTHER INFORMATION Item 1A. Risk Factor 33 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 6. Exhibits 34 2 Part I – Financial Information Item 1. Financial Statements ATHERONOVA INC. Condensed Consolidated Balance Sheets September 30, December 4 20 13 (unaudited) Assets Current Assets Cash $ $ Deferred offering costs Other current assets Total Current Assets Equipment, net Deposits and other assets Total Assets $ $ Liabilities and Stockholders ’ Deficiency Current Liabilities: Accounts payable and accrued expenses $ $ Interest payable Short term 8% secured convertible notes payable, net of discount of $475,343 as of September 30, 2014 and $0 as of December 31, 2013 Derivative liabilities Current portion of 2.5% Senior secured convertible note, net of discount of $0 as of September 30, 2014 and $37,377 as of December 31, 2013 Total Current Liabilities Senior secured convertible notes, net of current portion Discount on convertible notes ) ) Senior secured convertible notes, net of discount Research and development costs payable in common stock Stockholders ’ Deficiency : Preferred stock $0.0001 par value, 10,000,000 shares authorized, none outstanding at September 30, 2014 and December 31, 2013 Common stock $0.0001 par value, 100,000,000 shares authorized, 4,809,139 and 4,158,402 outstanding at September 30, 2014 and December 31, 2013, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders’ deficiency ) ) Total Liabilities and Stockholders’ Deficiency $ $ See accompanying notes to condensed consolidated financial statements. 3 ATHERONOVA INC. Condensed Consolidated Statements of Operations (Unaudited) For the three and nine month periods ended September 30, 2014 and 20 13 Three months ended September 30, Nine months ended September 30, 4 20 13 Revenue, net $ Operating expenses: Research and development Research and development-related party General and administrative expenses Total operating expenses Loss from operations ) Other income ( expenses ) : Other income (expense) 59 Interest expense ) Private placement costs ) Change in fair value of derivative liabilities ) Net loss before income taxes ) Provision for income taxes Net loss $ ) $ ) $ ) $ ) Loss per share-basic and diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding-basic and diluted See accompanying notes to condensed consolidated financial statements. 4 ATHERONOVA INC. Condensed Consolidated Statements of Stockholders ’ Deficiency For the period from December 20 13 through September 30, 2014 (unaudited) Description Common S tock Shares Common S tock Amount Additional P aid-in Capital Accumulated D eficit Total Stockholders ’ Deficiency Balance – December 31, 2013 $ $ $ ) $ ) Fair value of common stock issued for services 1 Fair value of vested options and warrants Fair value of modified warrants to induce purchase of 6% Secured convertible notes Common stock issued for reverse split 4 (4 ) Fair value of common stock issued upon conversion of notes payable and accrued interest 18 Fair value of common stock issued for services-related party 42 Fair value of warrants and beneficial conversion feature on short-term secured convertible notes payable Net loss ) ) Balance – September 30, 2014 $ $ $ ) $ ) See accompanying notes to condensed consolidated financial statements. 5 ATHERONOVA INC. Condensed Consolidated Statements of Cash Flows (Unaudited) For the nine month periods ended September 30, 2014 and 20 13 Nine months ended September 3 0 , 4 20 13 Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Loss on settlement of payables and accrued interest Amortization of debt discount Depreciation Fair value of vested options and warrants Fair value of common stock issued for services Fair value of warrant modifications Research and development costs payable in common stock Fair value of shares transferred or sold to employees, directors and vendors by controlling stockholder Cost of private placement Change in fair value of derivative liabilities ) Changes in operating assets and liabilities: Other assets ) Accounts payable and accrued expenses ) Net cash used in operating activities ) ) Investing Activities Purchase of equipment ) ) Net cash used in investing activities ) ) Financing Activities Proceeds from issuance of common stock Proceeds from issuances sale of 6% senior secured convertible notes Proceeds fromissuance of 8% short term secured convertible notes Deferred offering costs ) Net cash provided by financing activities Net change in cash ) Cash - beginning balance Cash - ending balance $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ Supplemental disclosure of non-cash investing and financing transactions: Conversion of convertible notes and accrued interest payable to common stock $ $ Accrued research and development costs paid in shares of common stock $ $ Common stock issued to settle accounts payable $ $ Beneficial conversion feature of short-term notes payable and fair value of attached warrants $ $ Derivative liability created on issuance of convertible notes and warrants $ $ See accompanying notes to condensed consolidated financial statements. 6 ATHERONOVA INC. Notes to Condensed Consolidated Financial Statements Three and Nine Months Ended September 30, 2014 and 2013 (Unaudited) The accompanying unaudited condensed consolidated financial statements of AtheroNova Inc. and subsidiary (“AtheroNova,” “we,” “us, “our” and “the Company”) have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the rules and regulations of the Securities and Exchange Commission. Accordingly, the unaudited condensed consolidated financial statements do not include all information and footnotes required by accounting principles generally accepted in the United States of America for complete annual financial statements. In the opinion of management, the accompanying unaudited condensed consolidated financial statements reflect all adjustments, consisting of only normal recurring adjustments, considered necessary for a fair presentation. Interim operating results are not necessarily indicative of results that may be expected for the year ending December 31, 2014 or for any other interim period. These unaudited condensed consolidated financial statements should be read in conjunction with the Company’s audited financial statements as of and for the year ended December 31, 2013, which are included in the Company’s Report on Form 10-K for such year filed on February 27, 2014. The condensed consolidated balance sheet as of December 31, 2013 has been derived from the audited financial statements included in the Form 10-K for that year. 1. ORGANIZATION Z&Z Medical Holdings, Inc. (“Z&Z Nevada”) was incorporated under the laws of the State of Nevada on December 13, 2006 (Inception). On November 30, 2009, a separate corporation named Z&Z Medical Holdings, Inc. (“Z&Z Delaware”) was incorporated under the laws of the State of Delaware and on March 3, 2010 Z&Z Nevada was merged into Z&Z Delaware. On May 13, 2010, pursuant to an Agreement and Plan of Merger dated March 26, 2010 and our subsidiary, Z&Z Merger Corporation, merged with and into Z&Z Delaware and the surviving subsidiary corporation changed its name to AtheroNova Operations, Inc. (“AtheroNova Operations”). As a result of the merger AtheroNova is now engaged, through AtheroNova Operations, in development of pharmaceutical preparations and pharmaceutical intellectual property. The Company will continue to be a development stage company for the foreseeable future. On April 22, 2014, the Company effected a 1 - for - 10 reverse stock split through the amendment of its certificate of incorporation. As a result, all share and per share amounts have been retroactively restated as of the beginning of the earliest period presented to effect the reverse stock split. The Company was considered a development stage through March 31, 2014. In June 2014, as discussed in Note 2, the Financial Accounting Standards Board issued new guidance that removed incremental financial reporting requirements from general accepted accounting principles in the United States for development stage entities. The Company adopted this new guidance and as a result, all inception-to-date financial information and disclosures have been omitted from this report. 2. BASIS OF PRESENTATION AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The summary of significant accounting policies presented below is designed to assist in understanding the Company’s condensed consolidated financial statements. Use of Estimates In preparing these condensed consolidated financial statements, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the condensed consolidated financial statements and the reported amount of revenues and expenses during the reporting periods. Actual results could differ from those estimates. Significant estimates and assumptions included in the Company’s condensed consolidated financial statements relate to the valuation of long-lived assets, accrued other liabilities, and valuation assumptions related to share based payments and derivative liability. 7 Going Concern The accompanying condensed consolidated financial statements have been prepared under the assumption that the Company will continue as a going concern. Such assumption contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has not generated any revenues from operations to date, and does not expect to do so in the foreseeable future. The Company has incurred operating losses and negative operating cash flows since inception and has financed its working capital requirements through recurring sales of its convertible notes and equity securities. As reflected in the accompanying condensed consolidated financial statements, the Company had a net loss of $8,160,204 and negative cash flow from operations of $2,133,855 for the period ended September 30, 2014 and stockholders’ deficiency of $6,598,442 at September 30, 2014. These factors, among others, raise substantial doubt about the Company’s ability to continue as a going concern. The condensed consolidated financial statements do not include any adjustments that might be necessary should the Company be unable to continue as a going concern. In addition, the Company’s independent registered public accounting firm, in its report on the Company’s December 31, 2013 financial statements, has raised substantial doubt about the Company’s ability to continue as a going concern. The Company received $1,906,500 through the sale of its 6% Secured Convertible Notes as of February 2014 and an additional $500,000 through the sale of its 8% Secured Convertible Notes as of September 2014. In October 2014, the Company consummated an underwritten equity offering of $3,000,050 and received the net cash proceeds of approximately $2,600,000 as of October 31, 2014. Management will continue to explore additional equity and debt investors in its financing plan as it believes that current funds will be sufficient to fund operations through March 2015. Significant additional capital will be needed to advance the Company’s research and development and clinical trials as well as providing general working capital. There can be no assurances that sufficient subsequent funding, if any at all, will be raised by this or future offerings or that the cost of such funding will be reasonable. Additionally, a 2.5% Senior Secured Convertible Note in the amount of $427,500, plus accrued interest of approximately $47,000, matured on November 12, 2014. The Company continues to negotiate with the holder of the note for an extension of the maturity date of the note but as of the date of filing of this quarterly report on Form 10-Q, the Company and the holder have not come to terms on an extension and the Company has not received any written notice of default or demand for payment from the note holder. In addition, provisions in both our 6% Secured Convertible Notes and our 8% Convertible Notes could accelerate the maturity of those Notes if the Company defaults on any obligation of $100,000 or greater, including obligations under the 2.5% Senior Secured Convertible Notes. (see Note 3). In light of the foregoing, management will continue to seek funding through short-term and long-term loans, grants and other such funds available from private and public sources established to further research in health care and advancement of science. Management continues to meet with representatives of private and public sources of funding to continue the ongoing process of capital development sufficient to cover negative cash flows expected in future periods and will continue to do so in the coming months. Principles of Consolidation The condensed consolidated financial statements include the accounts of the Company and its majority-owned subsidiary. Intercompany transactions and balances have been eliminated in consolidation. Research and Development Expenses All research and development costs are expensed as incurred and include costs of consultants and contract research facilities who conduct research and development on our behalf and on behalf of AtheroNova Operations. We have contracted with third parties to facilitate, coordinate and perform agreed upon research and development of our technology. We have expensed all costs associated with the conduct of the laboratory research as well as the costs associated with peripheral clinical researchers as period costs. Accounting for Share Based Research and Development Costs Under its research and development (R&D) agreements, the Company is obligated to issue shares of common stock if milestones are met by the R&D vendor. It is the Company’s policy to recognize expense for these shares when it is estimated that there is a high probability of meeting the milestone. The Company accrues the share based expense based upon the estimated percentage of completion of the milestone. The shares are valued at the market price at the end of the period and revalued at each period until issued. At September 30, 2014, approximately 239,720 shares of common stock were expected to be issued pursuant to the agreement with a fair value of $469,850. Accordingly, a liability was recorded as part of “Research and development costs-payable in stock” in the accompanying balance sheet below long term liabilities as such liability is only payable in shares of common stock. Reclassifications The condensed consolidated financial statements include a reclassification of consulting fees in prior periods to properly compare to current period presentation. Such reclassification did not change the reported net loss during that period. In presenting the Company’s statement of operations for the three and nine month periods ended September 30, 2013, the Company reclassified consulting fees and employee costs of $215,046 and $466,957, respectively, that were previously reflected as operating expenses to research and development expenses. 8 Earnings and Loss per Share The Company’s computation of earnings per share (“EPS”) includes basic and diluted EPS. Basic EPS is measured as the income (loss) available to common stockholders divided by the weighted average common shares outstanding for the period. Diluted EPS is similar to basic EPS but presents the dilutive effect on a per share basis of potential common shares (e.g., warrants, options and convertible notes) as if they had been converted at the beginning of the periods presented, or issuance date, if later, determined using the treasury stock method. Potential common shares that have an anti-dilutive effect (i.e., those that increase income per share or decrease loss per share) are excluded from the calculation of diluted EPS. Income (loss) per common share is computed by dividing net income (loss) by the weighted average number of shares of common stock outstanding during the respective periods. Basic and diluted (loss) per common share is the same for periods in which the Company reported an operating loss because all warrants, stock options and convertible notes outstanding are anti-dilutive. There were no adjustments to net loss required for purposes of computing diluted earnings per share for the three and nine-month periods ended September 30, 2014 and 2013. Warrants, options and other potentially dilutive securities that are antidilutive have been excluded from the dilutive calculations when their exercise or conversion price exceeds the average stock market price during the period or the effect would be anti-dilutive when applied to a net loss during the period(s) presented. The following tables set forth the shares excluded from the diluted calculation for the periods presented as follows: Three and nine months ended September 30, Three and nine months ended September 30, Senior secured Convertible notes Warrants Employee and director stock options Total potentially dilutive shares Such securities could potentially dilute earnings per share in the future. Derivative F inancial I nstruments The Company evaluatesits financial instruments to determine if such instruments are derivatives or contain features that qualify as embedded derivatives. For derivative financial instruments that are accounted for as liabilities, the derivative instrumentis initially recorded at its fair value and is then re-valued at each reporting date, with changes in the fair value reported in the consolidated statements of operations. For stock-based derivative financial instruments, the Company uses a probability based weighted-average Black-Scholes-Merton option pricing model to value the derivative instruments at inception and on subsequent valuation dates. The classification of derivative instruments, including whether such instruments should be recorded as liabilities or as equity, is evaluated at the end of each reporting period.Derivative instrument liabilities are classified in the balance sheet as current or non-current based on whether or not net-cash settlement of the derivative instrument could be required within 12 months of the balance sheet date. The Company has derivative liabilities relating to conversion price adjustments on convertible notes and warrants issued in February 2014. Accordingly, the Company has calculated the value of the derivative liabilities as of the date of issuance of the notes and warrants and has revalued them as of the period ending September 30, 2014. 9 Fair V alue of F inancial I nstruments Effective January 1, 2008, fair value measurements are determined by the Company’s adoption of authoritative guidance issued by the Financial Accounting Standards Board (FASB), with the exception of the application of the statement to non-recurring, non-financial assets and liabilities as permitted. The adoption of the authoritative guidance did not have a material impact on the Company’s fair value measurements.Fair value is defined in the authoritative guidance as the price that would be received to sell an asset or paid to transfer a liability in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. A fair value hierarchy was established, which prioritizes the inputs used in measuring fair value into three broad levels as follows: Level1—Quoted prices in active markets for identical assets or liabilities. Level2—Inputs, other than the quoted prices in active markets, are observable either directly or indirectly. Level3—Unobservable inputs based on the Company’s assumptions. The Company is required to use observable market data if such data is available without undue cost and effort. The following table presents certain liabilities of the Company measured and recorded at fair value on the Company’s condensed consolidated balance sheets on a recurring basis and their level within the fair value hierarchy as ofSeptember 30, 2014. Level 1 Level 2 Level 3 Total Fair Value of Derivative Liability $ There was no corresponding derivative liability as of December 31, 2013. At September 30, 2014 and December 31, 2013, the fair values of cash and cash equivalents, and accounts payable approximate their carrying values. Recently Issued Accounting Standards On August 27, 2014, the FASB issued ASU 2014-15, Disclosures of Uncertainties about and Entity’s Ability to Continue as a Going Concern, which provides guidance on determining when and how to disclose going-concern uncertainties in the financial statements. The new standard requires management to perform interim and annual assessments of an entity’s ability to continue as a going concern within one year of the datethe financial statements is issued. An entity must provide certain disclosures if conditions or events raise substantial doubt about the entity’s ability to continue as a going concern. The ASU applies to all entities and is effective for annual periods ending after December 15, 2015, and interim periods thereafter, with early adoption permitted. On June 10, 2014, the FASB issued ASU 2014-10, Development Stage Entities (Topic 915): Elimination of Certain Financial Reporting Requirements, Including an Amendment to Variable Interest Entities Guidance in Topic 810, Consolidation . ASU 2014-10 eliminates the requirement to present inception-to-date information about income statement line items, cash flows, and equity transactions, and clarifies how entities should disclose the risks and uncertainties related to their activities. ASU 2014-10 also eliminates an exception provided to development stage entities in Consolidations (ASC Topic 810) for determining whether an entity is a variable interest entity on the basis of the amount of investment equity that is at risk. The presentation and disclosure requirements in Topic 915 are no longer required for interim and annual reporting periods beginning after December 15, 2014. The revised consolidation standards will take effect in annual periods beginning after December 15, 2015, however, early adoption is permitted. The Company adopted the provisions of ASU 2014-10 for the periodic reports on Forms 10-K and 10-Q for the periods ended June 30, 2014 and later. In April 2014, the FASB issued ASU 2014-08, "
